DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John LeBatt on 5 March 2021.

The application has been amended as follows: 

1. (Currently amended) A system for managing a plurality of transportation assets, the system comprising:
	a computer system
	computing a composite defect cost corresponding to a defect of the transportation asset, wherein the composite defect cost includes a combination of costs incurred by each of: acquiring defect data during operation of the transportation asset apart from costs of operating the transportation asset, addressing the defect, a defect failure, and an error in identifying the defect;
	obtaining defect data acquired during operation of the transportation asset over a period of time;

	generating a set of actions for the transportation asset based on the analyzing; and
	periodically optimizing the analyzing to reduce the composite defect cost, wherein the optimizing includes evaluating at least one attribute of the analyzing for adjustment to increase an accuracy of at least one of: the current operability of the transportation asset with respect to the defect or the future requirement for maintenance on the transportation asset due to the defect.

3. (Currently amended) The system of claim 2, wherein the evaluating further includes periodically optimizing a configuration of the asset maintenance component to reduce the composite defect cost
	
	

5. (Currently amended) The system of claim 1, wherein the computer system is further configured to generate an invoice for the evaluating for a stakeholder corresponding to the transportation asset.

10. (Currently amended) A system for managing a plurality of transportation assets, the system comprising:
	an asset maintenance component, the asset maintenance component including a set of data acquisition devices configured to acquire defect data during operation of the plurality of transportation assets;
	a computer system
	computing, for each defect of a set of defects monitored for the plurality of transportation assets, a composite defect cost corresponding to the defect, wherein the composite defect cost includes a combination of costs incurred by each of: acquiring defect data relating to the defect during operation of the plurality of transportation assets apart from costs of operating the plurality of transportation assets, addressing any instances of the defect, addressing any defect failure incidents, and processing any errors in identifying instances of the defect;
	periodically analyzing the defect data acquired by the asset maintenance component during operation of each of the plurality of transportation assets over a period of time to determine each of: current operability of each of the plurality of 
	generating a set of actions for the plurality of transportation assets based on the analyzing; and
	periodically optimizing the system to reduce the composite defect cost, wherein the optimizing includes at least one of: reconfiguring the set of data acquisition devices; or adjusting a set of attributes of the analyzing, to reduce the composite defect cost and minimize a number of defect failure incidents.

13. (Currently amended) The system of claim 10, wherein the

14. (Currently amended) The system of claim 13, wherein the

16. (Currently amended) A system for managing a plurality of transportation assets for a stakeholder, the system comprising:
	an asset maintenance component, the asset maintenance component including a set of data acquisition devices configured to acquire defect data during operation of the plurality of transportation assets;

	
	obtaining defect data acquired by the asset maintenance component during operation of the plurality of transportation assets;
	analyzing the defect data to determine each of: current operability of each of the plurality of transportation assets with respect to the set of defects and a future requirement for maintenance on each of the plurality of transportation assets due to the defect; and
	generating a set of actions for the plurality of transportation assets based on the analyzing; and
	
	computing, for each defect of a set of defects monitored for the plurality of transportation assets during the optimization period, a composite defect cost corresponding to the defect, wherein the composite defect cost includes a combination of costs incurred by each of: acquiring defect data relating to the defect during operation of the plurality of transportation assets apart from costs of operating the transportation asset, addressing any instances of the defect, addressing any defect failure incidents, and processing any errors in identifying instances of the defect; and


17. (Currently amended) The system of claim 16, wherein the

18. (Currently amended) The system of claim 17, wherein the

20. (New) The system of claim 3, wherein the periodically optimizing the configuration of the asset maintenance component includes:
	determining whether any of the plurality of transportation assets is being monitored during use in a manner that can be adjusted to lower the composite defect cost; and
	adjusting at least one of: a configuration of the set of data acquisition devices or a frequency of use of at least one of the set of data acquisition devices to reduce the composite defect cost, in response to determining that at least one of the plurality of transportation assets is being monitored during use in a manner that can be adjusted to lower the composite defect cost.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663